     Case 3:18-cv-00840-GPC-BGS Document 351 Filed 03/05/21 PageID.8547 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     IN RE OUTLAW LABORATORIES, LP                   Case No.: 18-cv-840-GPC-BGS
       LITIGATION
12
                                                       SCHEDULING ORDER
13
                                                       [ECF No. 290]
14
15
16
17          Pending before this Court is a Settlement between the “Stores” (consisting of
18    Counterclaimant Roma Mikha, Inc., and Third-Party Plaintiffs NMRM, Inc. and Skyline
19    Market, Inc.) and “Outlaw Defendants” (consisting of Outlaw Laboratory, LP, Michael
20    Wear, and Shawn Lynch). On September 15, 2020, the Court issued an Order which
21    directed the Stores to produce a copy of the Settlement so that the Court may assess
22    whether notice of the Settlement would be required under Diaz v. Tr. Territory of Pac.
23    Islands, 876 F.2d 1401 (9th Cir. 1989). ECF No. 290.
24          After production of the Settlement, the litigating parties also presented
25    supplemental briefs pursuant to the same Order. Upon review of the briefs, the Court
26    now schedules a hearing on this matter for March 12, 2021 at 1:30 PM. The hearing will
27
                                                   1
28                                                                                18-cv-840-GPC-BGS
     Case 3:18-cv-00840-GPC-BGS Document 351 Filed 03/05/21 PageID.8548 Page 2 of 2




 1    be conducted telephonically, with the relevant information to be provided in a separate
 2    order.
 3             IT IS SO ORDERED.
 4
 5    Dated: March 5, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  2
28                                                                              18-cv-840-GPC-BGS
